Exhibit 10.14

SECURITY AGREEMENT

     THIS SECURITY AGREEMENT is entered into as of February 1, 2009, by and
between THE SLITZ FAMILY TRUST, (hereafter referred to as “Creditor”), and WORLD
SERIES OF GOLF, INC., a Nevada corporation (hereafter referred to as “Debtor”).

     In consideration of the mutual covenants and promises contained herein, the
parties agree as follows:

     1. Creation of Security Interest. Debtor hereby grants to Creditor a
security interest in the collateral, described in Section 2, to secure the
performance and payment of Debtor’s promissory note (“Note”), dated February 1,
2009, given to Creditor and payable as therein provided.

     2. Description of Collateral. The collateral subject to this security
agreement (hereafter referred to as the “collateral”) is all of the Debtor’s
tangible and intangible assets, including, but not limited to, the name World
Series of Golf, intellectual property, films, video footage, choses in action,
furniture, equipment, inventory, patents, patents pending, copyrights, service
marks, trademarks, contracts, cash, notes, leases and accounts receivable now
owned or acquired hereafter and proceeds thereof.

     3. Obligations of Debtor. Debtor shall pay to Creditor the sum evidenced by
the Note or any renewals or extensions thereof executed pursuant to this
security agreement in accordance with the terms of the Note.

     4. Financing Statement. Debtor will join in executing all necessary
financing statements in a form satisfactory to Creditor.

     5. Alienation of Collateral. Debtor will not, without the prior written
consent of Creditor, at Creditor’s sole and absolute discretion, sell, contract
to sell, encumber, pledge or otherwise dispose of collateral or any interest
therein until this security agreement and all debts secured thereby have been
fully satisfied.

     6. Taxes, Assessments and Insurance. Debtor shall pay promptly when due all
taxes and assessments levied on the collateral or relating to its use and
operation along with appropriate insurance premiums in any amount and type
specified by Creditor.

     7. Protection of Collateral. Debtor shall keep the collateral in good order
and repair. Debtor shall not waste or destroy the collateral or any part
thereof.

     8. Time of Essence. Time is of the essence in performing any act under this
security agreement.

     9. Default. A default by Debtor under the Note shall also constitute a
default by Debtor of this agreement. In addition, if Debtor fails to perform any
other obligation contained in this agreement which continues for thirty (30)
days after notice by Creditor, Debtor shall be in default of this agreement and
all obligations of Debtor, including payment of all amounts in the Note, shall
accelerate and become due and payable in full at such time.

929857

--------------------------------------------------------------------------------



     10. Remedies; Nevada Law. Upon default, Creditor may declare all amounts
owing under the Note immediately due and payable. Creditor shall have the
remedies of a creditor under the laws of the State of Nevada and as otherwise
provided herein, including repossessing the collateral without giving notice to
Debtor. Expenses of retaking, holding, preparing property for sale or selling
and reasonable attorneys’ fees and legal expenses incurred by Creditor shall
become a debt of Debtor. The prevailing party to any dispute shall be entitled
to all enforcement costs, including reasonable fees, regardless of whether
litigation is commenced. Nevada law shall apply to the enforcement or
interpretation of this Security Agreement.

     11. Release. Upon full satisfaction of the indebtedness herein and under
the Note, Creditor shall execute a release of all financing statements, this
security agreement and all other appropriate documents.

     12. Notice. Notice shall be sent to the respective parties at the addresses
listed below, until such time that a party notifies the other of a change of
address.

If to Creditor:   Slitz Family Trust     2820 High Sail Court     Las Vegas, NV
89117   If to Debtor:   World Series of Golf, Inc.     5340 S. Procyon St.    
Las Vegas, NV 89118


CREDITOR   THE SLITZ FAMILY TRUST     By: /s/ John Slitz

John Slitz, Trustee     By: /s/ Nancy Slitz   Nancy Slitz, Trustee       DEBTOR
  WORLD SERIES OF GOLF, INC. A Nevada corporation     By: /s/ Terry Leiweke  
Terry Leiweke, President and CEO


 

 

 

 

 

 

 

 

 

 









929857
2
             

 

--------------------------------------------------------------------------------